Hammond, J.
The plaintiff was put to work at a machine where there were two iron or steel, cylindrical rolls, each two feet in diameter and three feet long, set side by side in a horizontal position, parallel to each other, and revolving in opposite directions at different rates of speed. The bottom of each'roll *38was two feet above the floor and the top of each four feet above it. The machine was used to press out scrap rubber anti work into the rubber certain other substances. The distance between the rolls when in operation varies from one eighth to three quarters of an inch. The rubber is put between and on top of the rolls while they are in motion, and as it comes out below them is caught by the operator, who lays it on and around one of the rolls, where it is allowed to revolve while other substances are added to complete the composition. The operation lasts at least several minutes. If the rubber when put on the rolls does not go down by itself the operator pushes it down with his hands. As a general rule it is pushed with the tips of the fingers of both hands.
In the early afternoon of the day of the accident, the plaintiff, who had never worked at such a machine before, was told by one Montague to go down stairs and feed scrap rubber into this machine. The plaintiff replied saying he had never done that and did not know how to do it. Thereupon Montague instructed him how to roll up the scraps of rubber and put them on the rolls, and then said: “ Hold your right hand underneath the rolls to catch them when they come through, and bring them up around on the rolls and let them go around like that till I come down. I will be down soon and then I will show you what to do next on the machine.” He then added: “ If those scraps don’t come down through the rolls then, you push them down with your left hand.”
Under these circumstances the plaintiff went down stairs, rolled up the scrap rubber, placed it upon the rolls as directed, and held his right hand under the rolls “ for quite a little while ” ; as the rubber did not seem to come through, he pushed it down with his left hand, and while in that act his hand was caught between the rolls and crushed.
There was no trouble with the rolls, and the accident is not attributable to any defect in their nature or operation. There was a pan upon the floor for the reception of the compound which fell between, the rolls during the mixing of the rubber. This pan projected beyond the rolls about a foot toward the front, and prevented the plaintiff from seeing exactly how far apart the rolls were, but he could see that they were very near *39together. He had seen Montague work at the machine, had seen him put material between these two rolls on at least three different occasions, had seen that the rubber had been “ squeezed together ” by going between them, and he expected that such would be the result. He knew that if the rubber once caught between the rolls it would go down, and that if his fingers were there with the rubber they would go with it. In short, he knew that he was at work upon revolving rolls which could not be far apart, although he could not see down to the place where the revolving surfaces came nearest to each other; and he knew that if the rolls were close enough together there was danger of getting his hand pinched. He had been at work several weeks in the factory, and near revolving wheels and rolls, although not at any machine, except that for two weeks prior to the accident he had been assisting Montague upon a machine called a calender. This machine had three rolls of hard material like iron or steel, of about the same size as those at which the accident occurred, placed one above the other. The plaintiff’s duty there was to sit down and keep the material, which was very thin and about two feet wide, coming through these revolving rolls from creasing as it came off the rolls.
The danger of having one’s hand injured if caught between revolving rolls is an obvious danger, and the mere fact that the operator cannot tell the exact degree of the danger if the nature and character of it can be easily seen is not enough to require warning and instruction to a boy of the age of the plaintiff and of ordinary intelligence; and the case must stand in the same class with Stuart v. West End Street Railway, 163 Mass. 391, Lowcock v. Franklin Paper Co. 169 Mass. 313, and similar cases.
Nor is the case changed by the fact that the plaintiff was told if the rubber did not go down itself he should press it down with his fingers. The fair interpretation of the instruction was that he might use his fingers for the purpose of pressing down the rubber, but we do not think he was justified in thinking that he was safe in doing that without regard to the peril incidental to such an operation, or that he was thereby relieved from the duty of seeing to it that his hand did not go too far down.

Judgment on the verdict.